MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Apr 04 2019, 8:31 am
court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




APPELLANT PRO SE                                           ATTORNEYS FOR APPELLEES
Curtis Jackson                                             Christopher D. Cody
Branchville, Indiana                                       Georgianna Q. Tutwiler
                                                           Hume Smith Geddes Green &
                                                           Simmons, LLP
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Curtis Jackson,                                            April 4, 2019
Appellant-Petitioner,                                      Court of Appeals Case No.
                                                           18A-CT-1584
        v.                                                 Appeal from the Madison Circuit
                                                           Court
Aramark Food Services 1 and                                The Honorable Mark Dudley,
Mike Church,                                               Judge
Appellees-Respondents                                      Trial Court Cause No.
                                                           48C06-1701-CT-16




1
  Jackson incorrectly identified the Aramark entity as “Aramark Food Services.” The actual business entity
is “Aramark Correctional Services, LLC.”

Court of Appeals of Indiana | Memorandum Decision 18A-CT-1584 | April 4, 2019                   Page 1 of 5
      May, Judge.


[1]   Curtis Jackson appeals the denial of his motion to enforce order of judgment.

      Because we do not have jurisdiction over his appeal, we dismiss.



                            Facts and Procedural History
[2]   On January 31, 2017, Jackson filed a complaint against Aramark Correctional

      Services, LLC (“Aramark”); Dushan Zatecky, the Superintendent at Pendleton

      Correctional Facility; and Mike Church, an Aramark employee. The complaint

      alleged Jackson was injured while transporting breakfast trays on the icy

      sidewalk. Aramark did not receive service of this claim because Jackson sent

      notice to the wrong address. Jackson served Zatecky and Church at the

      Pendleton Correctional Facility.


[3]   On February 22, 2017, Zatecky filed a motion to dismiss, and the trial court

      granted the motion to dismiss Jackson’s claim against Zatecky on March 27,

      2017. On June 16, 2017, Jackson sent an alias summons to Aramark.

      Someone at the Marion County Jail, which is located at the address listed on

      the alias summons, accepted the notice. On September 5, 2017, Jackson filed a

      motion for default judgment, arguing he was entitled to default judgment

      because Aramark had not responded to his complaint. The trial court denied

      Jackson’s motion the next day.


[4]   On October 2, 2017, Jackson filed a motion for summary judgment against

      Aramark. The trial court denied Jackson’s motion on November 27, 2017. On

      Court of Appeals of Indiana | Memorandum Decision 18A-CT-1584 | April 4, 2019   Page 2 of 5
      February 14, 2018, Jackson filed another motion for summary judgment against

      Aramark, alleging he was entitled to summary judgment because Aramark had

      not responded to his complaint. Thus, he claimed, there were no issues of

      material fact and he was entitled to judgment as a matter of law. The trial court

      granted Jackson’s motion for summary judgment against Aramark on April 20,

      2018.


[5]   On June 6, 2018, Jackson filed a motion to enforce order of judgment, alleging

      that the trial court had awarded him $150,000 in damages and $162.00 in costs.

      On June 8, 2018, the trial court denied his motion to enforce order of judgment

      because the trial court’s grant of summary judgment did not address damages.

      This appeal ensued.



                                   Discussion and Decision                                2




[6]   Our authority to exercise appellate jurisdiction is generally limited to appeals

      from final judgments, certain interlocutory orders, and agency decisions. In re

      D.W., 52 N.E.3d 839, 841 (Ind. Ct. App. 2016), trans. denied; see also Ind.

      Appellate Rule 5 (defining cases over which Court of Appeals has jurisdiction).

      Under Indiana Appellate Rule 2(H), a judgment is final if:




      2
        As an initial matter, we note Jackson proceeds pro se. It is well settled that pro se litigants are held to the
      same standards as licensed attorneys and are required to follow procedural rules. Evans v. State, 809 N.E.2d
338, 344 (Ind. Ct. App. 2004), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 18A-CT-1584 | April 4, 2019                          Page 3 of 5
              (1) it disposes of all claims as to all parties;


              (2) the trial court in writing expressly determines under Trial
              Rule 54(B) or Trial Rule 56(C) that there is no just reason for
              delay and in writing expressly directs the entry of judgment (i)
              under Trial Rule 54(B) as to fewer than all the claims or parties,
              or (ii) under Trial Rule 56(C) as to fewer than all the issues,
              claims or parties;


              (3) it is deemed final under Trial Rule 60(C);


              (4) it is a ruling on either a mandatory or permissive Motion to
              Correct Error which was timely filed under Trial Rule 59 or
              Criminal Rule 16; or


              (5) it is otherwise deemed final by law.


[7]   Here, Jackson’s motion to enforce judgment was based on the trial court’s

      summary judgment order addressing the issues as to Aramark, but not Mike

      Church. In his motion for summary judgment, Jackson stated he “respectfully

      asks this Honorable Court for Summary Judgment, against Defendant

      Aramark[.]” (App. Vol. II at 26) (errors in original). The trial court’s order

      indicated it granted summary judgment “against Aramark[.]” (Id. at 28.)


[8]   Because the summary judgment order does not address Jackson’s claims against

      Church, it is not a final order under Indiana Appellate Rule 2(H)(1). Jackson

      has not argued the order meets any other requirements of a final appealable

      order. Finally, the order does not involve a situation under which our rules

      allow an interlocutory appeal of right under Indiana Appellate Rule 14(A). Nor

      Court of Appeals of Indiana | Memorandum Decision 18A-CT-1584 | April 4, 2019   Page 4 of 5
       was it certified for interlocutory appeal under Indiana Appellate Rule 14(B).

       Thus, we do not have jurisdiction over the matter. 3 See Bueter v. Brinkman, 776
N.E.2d 910, 912-3 (Ind. Ct. App. 2002) (appellate court does not have

       jurisdiction over appeal because appealed order was not a final judgment or an

       appealable interlocutory order); see also Town of Ellettsville v. Despirito, 87 N.E.3d
9 (Ind. 2017) (“in the overwhelming majority of cases, the proper course for an

       appellate court to take where it finds appellate jurisdiction lacking is simply to

       dismiss the appeal”).



                                                Conclusion
[9]    We do not have jurisdiction over Jackson’s appeal because it stems from an

       order that is not final and is not appropriate for interlocutory review.

       Accordingly, we dismiss.


[10]   Dismissed.


       Baker, J., and Tavitas, J., concur.




       3
        Aramark filed a motion to dismiss based on the same grounds addressed in this opinion. Thus, we
       contemporaneously deny Aramark’s motion to dismiss as moot.

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-1584 | April 4, 2019                 Page 5 of 5